Citation Nr: 0937862	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right leg 
disability.

2. Entitlement to service connection for a left leg 
disability.

3. Entitlement to service connection for a right ankle 
disability.

4. Entitlement to service connection for a left ankle 
disability.

5. Entitlement to service connection for a right foot 
disability.

6. Entitlement to service connection for a left foot 
disability.

7. Entitlement to service connection for a right knee 
disability.

8. Entitlement to service connection for a left knee 
disability.

9. Entitlement to service connection for a lumbodorsal 
strain.

10. Entitlement to service connection for residuals of a 
shrapnel wound to the chest.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran was in the Oklahoma National Guard and served on 
active duty from August 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the Veteran submitted a January 2006 
notice of disagreement (NOD) expressing his disagreement with 
the August 2005 denial of his claim of entitlement to service 
connection for PTSD.  In a March 2006 rating decision, the RO 
granted service connection for PTSD.  This decision was a 
complete grant of benefits with respect to the issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
PTSD is not on appeal before the Board.

In August 2009, the Veteran withdrew his earlier request for 
an RO hearing.  As such, the Board may proceed with appellate 
review.

In a letter dated in September 2009, Military Order of the 
Purple Heart informed the Veteran that it was terminating his 
representation and revoking its Power of Attorney.  The 
Veteran is currently unrepresented.

The issues of right and left knee disabilities, lumbodorsal 
strain and residuals of a shrapnel wound to the chest are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The Veteran has not been shown to have a right leg 
disability that had its onset in service or is otherwise 
related to his active military service.  

2. The Veteran has not been shown to have a left leg 
disability that had its onset in service or is otherwise 
related to his active military service.  

3. The Veteran has not been shown to have a right ankle 
disability that had its onset in service or is otherwise 
related to his active military service.  

4. The Veteran has not been shown to have a left ankle 
disability that had its onset in service or is otherwise 
related to his active military service.  

5. The Veteran has not been shown to have a right foot 
disability that had its onset in service or is otherwise 
related to his active military service.  

6. The Veteran has not been shown to have a left foot 
disability that had its onset in service or is otherwise 
related to his active military service.  


CONCLUSIONS OF LAW

1. A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. A left leg disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3. A right ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4. A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5. A right foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

6. A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, 
letters dated in May 2005 and June 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told 
that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the Veteran was given notice in 
accordance with Dingess in an April 2007 letter, this letter 
was not sent prior to the issuance of the March 2006 
statement of the case (SOC), which readjudicated the 
Veteran's claims.  Nevertheless, since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, National 
Guard medical records and VA treatment records are in the 
file.  With respect to service treatment records, it appears 
that they have yet to be associated with the claims file.  
However, as discussed in detail below, the Board is denying 
the Veteran's leg, ankle and foot claims on the basis of no 
current disability.  Given that the Veteran is not presently 
shown to have any of the claimed conditions, there is no 
reasonable possibility that the service treatment records 
would aid in substantiating these claims.  Indeed, even if 
the service treatment records documented in-service 
complaints, treatment, or diagnosis of disabilities of the 
right and left legs, ankles, and feet, the fact would remain 
that the more recent VA treatment records and examination 
would not show the presence of current disability.  As will 
be discussed in greater detail below, such negative evidence 
is fatal to the Veteran's claims for service connection.  No 
useful purpose would therefore be served in remanding the 
claims for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
The Board notes that the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a QTC medical examination in August 
2005 to obtain an opinion as to whether his claimed 
disabilities can be directly attributed to service.  The 
Board finds this examination report to be comprehensive and 
sufficient in addressing the matter of current disability.  
In this regard, it is noted that the opinion rendered by the 
examiner is supported by objective and clinical findings.  
The Board, therefore, concludes that the August 2005 
examination report is adequate upon which to base a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has right leg, left leg, right 
ankle, left ankle, right foot and left foot disabilities as a 
result of active service in Afghanistan.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran was afforded a QTC medical 
examination in August 2005 to assess the current nature of 
his claimed disabilities.  Examination of the right and left 
tibia and fibula revealed findings within normal limits.  X-
rays were also within normal limits.  The examiner opined 
that there was no pathology to render a diagnosis for the 
Veteran's claimed right and left leg condition.

Concerning the right and left ankles, the examiner noted that 
the general appearance of both ankles appeared to be within 
normal limits but that tenderness was palpated on the medial 
and lateral aspects of the left ankle.  On examination, there 
were no findings of dorsiflexion, plantar flexion, inversion 
or eversion deformities, nor was there ankylosis of the ankle 
joints.  Range of motion testing for the right ankle revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees; 
it was noted that this was within normal limits.  Left ankle 
range of motion testing revealed dorsiflexion to 15 degrees 
and plantar flexion to 25 degrees; after repetitive use there 
was limitation of motion of the left ankle due to pain and 
weakness but not fatigue, lack of endurance or 
incoordination.  X-rays of the right and left ankles were 
within normal limits.  The examiner concluded that there was 
no pathology to render a diagnosis for the Veteran's claimed 
right and left ankle condition.

On examination of the feet, the Veteran reported tenderness 
on the ball area of both feet.  Palpation of the plantar 
surface of the feet showed slight tenderness in the ball area 
of both feet.  Findings were negative for pes planus, pes 
cavus, dropped forefoot, marked varus deformity, hammertoes, 
Morton's metatarsalgia, hallux valgus, hallux rigidus, and 
other deformities.  The Achilles tendon showed good alignment 
in both feet.  X-rays of both feet were within normal limits.  
The examiner gave the opinion that there was no pathology to 
render a diagnosis for the Veteran's claimed right and left 
foot condition.  

After a thorough review of the claims folder, the Board finds 
that the medical evidence of record fails to demonstrate the 
existence of current disabilities of the right leg, left leg, 
right ankle, left ankle, right foot and left foot.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, the Veteran's VA treatment records reflect treatment 
for knee, back and chest pain; however, there is no mention 
therein of pain or other problems with the legs, ankles or 
feet.  In addition, while the Veteran was shown at the August 
2005 QTC examination to have tenderness palpated on the 
medial and lateral aspects of the left ankle, limitation of 
motion after repetitive use of the left ankle, and slight 
tenderness in the ball area of both feet, the examiner was 
unable to identify a pathology to render a diagnosis for any 
of these findings.  


The Board acknowledges that the Veteran can attest to factual 
matters of which he has first-hand knowledge, for example, he 
is competent to report that he experiences certain symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Veteran as a lay person, however, has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding the nature of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the Veteran is competent to report 
what he experiences, he does not have medical expertise and 
cannot provide a competent opinion regarding diagnosis and 
causation.  Moreover, to the extent the Veteran has 
experienced pain in his legs, ankles and feet, the Board 
notes that complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part, and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360 (Fed. Cir. 2001).  

Based on the foregoing, the Board concludes that the Veteran 
does not currently have a right leg, left leg, right ankle, 
left ankle, right foot or left foot disability.  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, VA treatment records are completely silent regarding 
complaints of leg, ankle or foot pain, and the August 2005 
examination report likewise fails to provide a diagnosis for 
any of the claimed conditions.  Without medical evidence of a 
current disability, the Veteran's claims fail to meet the 
requirements of service connection.  See Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for a right leg disability, left leg 
disability, right ankle disability, left ankle disability, 
right foot disability and left foot disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.


REMAND

With respect to the remaining issues of service connection 
for a right knee disability, left knee disability, 
lumbodorsal strain and residuals of a shrapnel wound to the 
chest, the Board finds that these issues must be remanded for 
further development.

The Veteran relates that his duties in Afghanistan involved 
embarking on long patrols carrying combat load equipment and 
other supplies.  He contends that he was wounded in an IED 
explosion in June 2004 and sustained shrapnel injuries as a 
result.  See, e.g., VA TBI evaluation report, June 2008; QTC 
medical examination report, August 2005; QTC psychiatric 
examination report, July 2005; Statement in Support of Claim, 
June 2005; VA treatment notes, March 2005.  The Veteran also 
indicates that following the explosion he was initially 
treated at an Air Force hospital in Afghanistan, then 
transferred to Germany briefly, before spending several 
months at a hospital in Fort Carson, Colorado.  See VA TBI 
evaluation report, June 2008; QTC psychiatric examination 
report, July 2005; VA Form 21-526, May 2005; VA treatment 
notes, March 2005.

Service personnel records show that the Veteran's military 
occupational specialty was an infantryman and that he 
performed temporary duty (TDY) in Afghanistan from March 3, 
2004 to June 17, 2004.  There is no evidence of a Purple 
Heart or other combat award such as a Combat Infantryman 
Badge.  See DD Form 215, November 2004.  An August 2004 
separation examination report documents a palpable snapping 
rib at the costal sternal junction with slight tenderness.  
VA treatment records reflect complaints and treatment of 
right knee, left knee, back and chest pain.  

After a careful review of the Veteran's service treatment 
records, the Board finds that it is not clear if they are 
complete.  While a few medical records were received from the 
Oklahoma National Guard, including June 2004 treatment 
records from Evans Army Community Hospital, an August 2004 
separation examination report, an August 2004 medical 
assessment report and an August 2004 medical history report, 
it does not appear that there are any records detailing 
treatment received while stationed in Afghanistan, nor are 
there any records of treatment in Germany.  In fact, there 
are no service records confirming the Veteran's exposure to 
an IED blast or showing treatment for injuries therefrom.  
Since these records are crucial to the Veteran's claims, the 
Board finds that another attempt to secure any available 
records should be made.  Additionally, it is also necessary 
to obtain clinical records from the medical facilities in 
Afghanistan, Germany and Fort Carson (in addition to the June 
2004 records from Evans Army Community Hospital already on 
file).  

At the August 2005 QTC medical examination, the Veteran was 
diagnosed with chronic right and left knee strain, chronic 
lumbodorsal strain and status post chest injury (shrapnel).  
The examiner did not provide an opinion as to whether each of 
these diagnosed conditions were at least as likely as not 
related to active military service.  The Board therefore 
finds that, should service treatment records and other 
medical records be secured that show treatment for injuries 
from an IED explosion, another medical examination should be 
afforded the Veteran.  The examiner should determine the 
current nature, extent and etiology of any objective findings 
and symptoms present.  Pursuant to VA's duty to assist, such 
an examination is necessary to adjudicate the Veteran's 
claims for service connection for right and left knee 
disabilities, lumbodorsal strain and residuals of a shrapnel 
wound to the chest.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. §§ 3.159(c)(4), 3.307, 3.309 (2008).

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should contact the Veteran and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to 
obtain any clinical records from the 
medical facilities in Afghanistan, 
Germany and Fort Carson at which he was 
treated for injuries following the 
alleged June 2004 IED explosion.  All 
efforts to obtain the clinical records 
should be fully documented, the AOJ 
should notify the Veteran of any negative 
responses.

2. The AOJ should also contact the 
National Personnel Records Center (NPRC), 
Records Management Center (RMC), and/or 
any other appropriate records repository 
to obtain the Veteran's complete service 
treatment records for his period of 
active duty from August 2003 to September 
2004, to include any records generated by 
his unit in Afghanistan.  All efforts to 
obtain the records should be fully 
documented, and the various agencies must 
provide a negative response if the 
requested information is not available.

3. Thereafter, if and only if additional 
pertinent records have been obtained, and 
such records confirm exposure to, and 
treatment for injuries from, a June 2004 
IED explosion in Afghanistan, the AOJ 
should schedule the Veteran for new 
medical examination(s) to assess the 
current nature and severity of his 
claimed right and left knee disabilities, 
lumbodorsal strain and residuals of a 
shrapnel wound to the chest.  The entire 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the evidence in the claims 
file, including service treatment 
records, has been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
must identify the appropriate diagnosis 
(or diagnoses) of the following claimed 
disabilities: (a) a right knee 
disability; (b) left knee disability; (c) 
lumbodorsal strain; and (d) residuals of 
a shrapnel wound to the chest.  For each 
diagnosis, the examiner must state 
whether it is "at least as likely as not" 
(i.e., i.e., to at least a 50:50 degree 
of probability) that the condition is a 
result of active military service, to 
include injuries from a June 2004 IED 
explosion in Afghanistan, or whether such 
a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  

A complete rationale should be provided 
for any opinion given.

4. After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the Veteran. Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


